     Case 3:18-cr-00623-S Document 29 Filed 12/19/18                Page 1 of 3 PageID 69
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                           NO. 3:18-cr-00623-S-1

RICHARD HALL (01)



                                MOTION FOR DETENTION

        The United States moves for pretrial detention of defendant, Richard Hall,

pursuant to 18 U.S.C. § 3142(e) and (f). The United States made an oral motion for

detention on December 18, 2018 and now files this written motion.

        1. Eligibility of Case. This case is eligible for a detention order because the case

involves (check all that apply):

                       Crime of violence (18 U.S.C. §3156);

                       Maximum sentence life imprisonment or death

                       10 + year drug offense

                       Felony, with two prior convictions in above categories

                  X    Serious risk defendant will flee

                       Serious risk obstruction of justice

                       Felony involving a minor victim

                       Felony involving a firearm, destructive device, or any other

                         dangerous weapon

                       Felony involving a failure to register (18 U.S.C. § 2250)


Motion for Detention - Page 1
     Case 3:18-cr-00623-S Document 29 Filed 12/19/18                 Page 2 of 3 PageID 70




        2. Reason for Detention. The Court should detain defendant because there are no

conditions of release which will reasonably assure (check one or both):

                   X Defendant’s appearance as required

                      Safety of any other person and the community

        3. Rebuttable Presumption. The United States will/will not invoke the rebuttable

presumption against defendant because (check one or both):

                       Probable cause to believe defendant committed 10+ year drug

                         offense or firearms offense, 18 U.S.C. §924(c)

                       Probable cause to believe defendant committed a federal crime of

                         terrorism, 18 U.S.C. §2332b(g)(5)

                      Probable cause to believe defendant committed an offense involving

                         a minor, 18 U.S.C. §§1201, 2251

                       Previous conviction for “eligible” offense committed while on

                         pretrial bond

        4. Time For Detention Hearing. The United States requests the Court conduct the

detention hearing,

                       At first appearance

                  X After continuance of       1     day (not more than 3).

        DATED this        19th      day of   December      , 2018.




Motion for Detention - Page 2
     Case 3:18-cr-00623-S Document 29 Filed 12/19/18            Page 3 of 3 PageID 71




                                           Respectfully submitted,

                                           TANYA PIERCE
                                           ATTORNEY FOR THE UNITED STATES,
                                           ACTING UNDER AUTHORITY
                                           CONFERRED BY 28 U.S.C. § 515



                                           s/ Adrienne E. Frazior
                                           Adrienne E. Frazior
                                           Assistant Chief
                                           U.S. Department of Justice
                                           1100 Commerce Street, Third Floor
                                           Dallas, Texas 75242-1699
                                           Telephone: 214-659-8784
                                           Facsimile: 214-659-8809
                                           Bar No. 24059546
                                           Email: Adrienne.Frazior2@usdoj.gov

                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served on counsel for the

defendant in accordance with the Federal Rules of Criminal Procedure on this 19th

day of December , 2018.




                                           s/ Adrienne E. Frazior
                                           Adrienne E. Frazior




Motion for Detention - Page 3
